                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    CHRISTOPHER MOEHRL, MICHAEL                   )
    COLE, STEVE DARNELL, VALERIE                  )
    NAGER, JACK RAMEY, DANIEL UMPA,               )
    And JANE RUH, on behalf of themselves and     )
    all others similarly situated                 )
                                                  )
          Plaintiffs,                             )    Case No. 1:19-cv-01610
                                                  )
    v.                                            )
                                                  )    Judge Andrea R. Wood
    THE NATIONAL ASSOCIATION OF                   )
    REALTORS, REALOGY HOLDINGS                    )
    CORP., HOMESERVICES OF AMERICA,               )    ORAL ARGUMENT REQUESTED
    INC., BHH AFFILIATES, LLC, HSF                )
    AFFILIATES, LLC, THE LONG & FOSTER            )
    COMPANIES, INC., RE/MAX LLC,                  )
    and KELLER WILLIAMS REALTY,                   )
    INC.                                          )
                                                  )
          Defendants.                             )
                                                  )

                        THE HOMESERVICES DEFENDANTS’
                  MOTION TO STRIKE CERTAIN CLASS ALLEGATIONS

         Defendants HomeServices of America, Inc., BHH Affiliates, LLC, HSF Affiliates, LLC,

and the Long & Foster Companies, Inc. (“HomeServices Defendants”) respectfully move the

Court to strike the class definition and require its amendment to excise arbitrating class members

under Fed. R. Civ. P. 23(d)(1)(D). In support of their Motion, the HomeServices Defendants

state as follows.1




1
  The HomeServices Defendants request oral argument on this Motion. Pursuant to this Court’s
Eighth Amended General Order 20-0012, the HomeServices Defendants do not notice this
motion for presentment, nor do they submit courtesy copies. The HomeServices Defendants
stand ready to notice this Motion for presentment and to submit courtesy copies at the Court’s
request.
       1.      Plaintiffs’ putative class action Complaint makes no effort to exclude arbitrating

class members from the class definition. More than ten of HomeServices Defendants’ subsidiaries

potentially relevant to this matter utilized Listing and Arbitration Agreements containing binding

arbitration clauses with putative class members here. Those Listing and Arbitration Agreements

require arbitration of this dispute. Therefore, the putative class members who signed a Listing and

Arbitration Agreement should be excised from the class definition.

       2.      For the reasons set forth in the accompanying Memorandum of Law in Support, the

Court should strike the class definition and require its amendment to excise class members who

agreed to arbitrate this dispute.


       WHEREFORE, for the reasons set forth in the accompanying Memorandum of Law in

Support, the HomeServices Defendants respectfully request the Court enter an Order granting

this Motion and striking the class definition and requiring its amendment to excise putative class

members who agreed to arbitrate this dispute, all pursuant to Federal Rule of Civil Procedure

23(d)(1)(D).

Dated: December 7, 2020                               Respectfully submitted by:

                                                       Counsel for HomeServices of America,
                                                       Inc., BHH Affiliates, LLC, HSF
                                                       Affiliates, LLC, and The Long & Foster
                                                       Companies, Inc.

                                                       /s/ Robert D. MacGill
                                                       Robert D. MacGill
                                                       Matthew T. Ciulla
                                                       MACGILL PC
                                                       55 Monument Circle
                                                       Suite 1200C
                                                       Indianapolis, IN 46204
                                                       (317) 721-1253
                                                       robert.macgill@macgilllaw.com
                                                       matthew.ciulla@macgilllaw.com



                                                -2-
      Jay N. Varon
      Jennifer M. Keas
      FOLEY AND LARDNER LLP
      3000 K Street NW, Suite 600
      Washington, DC 20007
      (202) 672-5436
      jvaron@foley.com
      jkeas@foley.com

      James D. Dasso
      Erik Kennelly
      FOLEY AND LARDNER LLP
      321 North Clark Street Suite 2800
      Chicago, IL 60654
      (312) 832-4500
      jdasso@foley.com
      ekennelly@foley.com




-3-
                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2020, I electronically filed the foregoing MOTION
TO STRIKE CERTAIN CLASS ALLEGATIONS with the Clerk of the Court using the CM/ECF

system, which will send notice to counsel for all parties that have appeared in this case.

                                      /s/ Robert D. MacGill




                                                -4-
